Title: From George Washington to Bartholomew Dandridge, 18 December 1782
From: Washington, George
To: Dandridge, Bartholomew


                        
                            Dear Sir,
                            Newburgh 18th Decr 1782.
                        
                        Your favor of the 5th of last Month came safe to my hands—at this place; in the vicinity of which the Army is
                            cortored.
                        I am fully perswaded, from all Accts, that in Posey you have to deal with a most consummate villain; and from
                            your own that you have pursuaded the most prudent method of managing him, and for obtaining that justice wch is due to
                            Mr Custis’s Estate. I am clear in Sentiment with you, that he should be removed from his present Stewardship as soon as it
                            can be done with any degree of propriety; for be assured Sir that a Man so devoid of principle as
                            he is, to be guilty, not only of the barefaced frauds with which he is accused, but the abominable Sin of ingratitude,
                            will neglect no oppertunity of converting to his own use, when he can do it with impunity, every species of property that
                            is committed to his care—and will do it the more readily after his reputation will have suffered, than before—The most
                            hardened villain, altho’ he Sins without remorse, wishes to Cloak his iniquity, if possible, under specious appearances—but when character is no more, he bids defiance to the opinions of Mankind, and is under no other restraint than that of
                            the Law, & the punishments it inflicts. Posey, I am persuaded, will be no exception to this Rule—and that the sooner the
                            Estate can be taken out of his hands the less it will suffer, as it cannot be in worse.
                        With respect to the Valuation of the Stock, if upon an investigation of the matter, and comparing it with the
                            Scale of depreciation as settled by Congress, it shall be found, when reduced to Specie value, that the Sum amounts to
                            more than the number & kind of Cattle had of me are worth, let a just value be placed on them, and it will meet my
                            entire approbation—Mr Custis, as I wrote him, was alarmed at the nominal, without attending to
                            the real price of the Stock—for if 20 paper Dollars in those days, was valued at, &
                            would purchase no more than one Silver Dollar, valuing any Article at £6 Currency, was neither more nor less than fixing
                            it at a Dollar Specie. If therefore the valuation of Colo. Bassett when estimated by this rule—and fixed upon this
                            principle is not too high, there certainly can be no cause of complaint; & upon this footing I am willing to place the
                            matter. A Dollar in Specie may be a hundred pounds according to the Scale of depreciation, but if no Man will give more
                            than Six Shillings for it, that Sum is most certainly the intrinsic worth of it. It never was, nor is it now my intention
                            to put the Estate of Mr Custis to the least inconvenience to pay the Debt it owes me; on the contrary, if I ever get it at
                            all, to receive it at such a time, and in such a manner as to occasion the least possible distress, is all I aim at—therefore, as it seemed to be your opinion, and it was clearly mine, that the Stud & other Horses belonging to that
                            Estate (which were not wanted for immediate use) had better be sold—and as I really wanted one, & could have made it
                            very convenient to have taken both of his covering Horses, I directed Mr Lund Washington to get them in discount of my
                            Debt, but if I can obtain neither, without advancing the Money as an indifferent purchaser, I shall certainly decline.
                        This mode of gratifying my wants, as I have no more Idea of advancing Money (in truth I have it not to
                            advance) to an Estate that owes it to me, than I have of demanding it from one that cannot, with convenience pay it. If
                            therefore you cannot let me have one of the Stud horses upon the above terms, I must not only do without him but any other as I have not the means of purchasing.
                        The French Army have Embarked at Boston for the West Indies; but had not Sailed when I heard last from that
                            Quarter—Lord Howe has relieved Gibralter—The French have taken and destroyed the British Interest in Hudson’s Bay, to the
                            amount, it is said, of 10,000,000 of Livres—The British Fleet have left New York in two divisions,  & a detachment of
                            Troops it is reported are going from that place to the West Indies—but when they will embark is uncertain—A number of
                            Transports are collected there, but I believe they are only waiting for decisive orders from their Court, which in my
                            judgment would not Issue ’till after the meeting of Parliament, when the Parties for & against the American War will try
                            their strength. We shall then know whether we are to set down under our Vines and fig Trees in Peace, or prosecute the War.
                        It gives me much pleasure to hear that your good Mother, yourself, Mrs Dandridge & Family, are well—My
                            affectionate regards are presented to them all, in which your Sister, who arrived here the 30th of last Month, joins. I am
                            Most sincerely & Affectionately Dr Sir, Yr Very Obedt Servt

                        
                            Go: Washington 
                        
                    